Citation Nr: 0842122	
Decision Date: 12/08/08    Archive Date: 12/17/08

DOCKET NO.  07-06 440A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
right knee disability, and, if so, whether service connection 
is warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The veteran served on active duty from July to December 1986 
and from May 1988 to May 1992.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, which denied the benefit sought on 
appeal on the merits.  However, as will be discussed below, 
the issue on appeal is whether new and material evidence has 
been submitted to reopen the claim for a right knee 
disability.  As such, regardless of the RO's actions, the 
Board must still determine whether new and material evidence 
has been submitted.  See Jackson v. Principi, 265 F.3d 1366 
(Fed. Cir. 2001) (reopening after a prior unappealed RO 
denial); Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed 
to comply with its own regulations by ignoring issue of 
whether any new and material evidence had been submitted to 
reopen the veteran's previously and finally denied claims).  
Thus, the issue on appeal has been recharacterized as shown 
above.  

In October 2008, the veteran presented testimony at a 
personal hearing conducted at the Boston RO before the 
undersigned Veterans Law Judge (VLJ).  A transcript of this 
personal hearing is in the veteran's claims folder.

New and material evidence having been found in the decision 
below, entitlement to service connection for a right knee 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In September 1993, the RO denied the claim for service 
connection for knee problems.  The veteran was notified of 
that decision, but did not initiate an appeal.

2.  Some of the evidence received since 1993 when considered 
by itself or in connection with evidence previously 
assembled, relates to an unestablished fact necessary to 
substantiate the claim, and raises a reasonable possibility 
of substantiating the claim for service connection for a 
right knee disability. 

3.  After the September 1993 decision, additional relevant 
service treatment records were associated with the claims 
file.


CONCLUSIONS OF LAW

1.  The September 1993 RO rating decision that denied service 
connection for a right knee disability is final.  38 U.S.C.A. 
§ 7105(b), (c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.201, 
20.302 (2008).

2.  New and material evidence has been received, and the 
claim for service connection for a right knee disability is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156(a) and (c) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) emphasized 
VA's obligation to notify claimants what information or 
evidence is needed in order for a claim to be substantiated, 
and it affirmed VA's duty to assist claimants by making 
reasonable efforts to get the evidence needed.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A and 5107 (West 2002).  In this 
case, the RO had a duty to notify the veteran what 
information or evidence was needed in order reopen a claim 
for service connection for a right knee disability.  VCAA 
specifically provided that nothing in amended section 5103A, 
pertaining to the duty to assist claimants, shall be 
construed to require VA to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured.  38 U.S.C.A. § 5103A(f).  In the decision below, 
the Board has reopened the veteran's claim for service 
connection for a right knee disability, and therefore, 
regardless of whether the requirements of the VCAA have been 
met in this case, no harm or prejudice to the appellant has 
resulted.  Therefore, the Board concludes that the provisions 
of the VCAA and the current laws and regulations have been 
complied with, and a defect, if any, in providing notice and 
assistance to the veteran was at worst harmless error in that 
it did not affect the essential fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103, 115 (2005); 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); Pelegrini 
v. Principi, 18 Vet. App. 112, 119-120 (2004); Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.


LAW AND ANALYSIS

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  For applications filed after 
August 29, 2001, as was the application to reopen the claim 
in this case, new and material evidence means evidence not 
previously submitted to agency decision makers; which 
relates, either by itself or when considered with previous 
evidence of record, to an unestablished fact necessary to 
substantiate the claim; which is neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
which raises a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

To reopen a previously disallowed claim, new and material 
evidence must be presented or secured since the last final 
disallowance of the claim on any basis, including on the 
basis that there was no new and material evidence to reopen 
the claim since a prior final disallowance.  See Evans v. 
Brown, 9 Vet. App. 273, 285 (1996).  For purposes of 
reopening a claim, the credibility of newly submitted 
evidence is generally presumed.  See Justus v. Principi, 3 
Vet. App. 510, 513 (1992) (in determining whether evidence is 
new and material, "credibility" of newly presented evidence 
is to be presumed unless evidence is inherently incredible or 
beyond competence of witness).

A September 1993 RO decision originally denied service 
connection for knee problems because the available service 
treatment records showed that a March 1988 entrance 
examination was negative for complaint or treatment for knee 
problems.  Further, the veteran failed to report for a VA 
examination in December 1992.  Consequently, the veteran's 
claim was denied because knee problems were not shown by the 
evidence of record.  Because the veteran did not appeal that 
decision, it is final and not subject to revision on the same 
factual basis.  38 U.S.C.A. 
§ 7105(c); 38 C.F.R. § 20.1103.  The veteran, however, now 
seeks to reopen his claim.  As noted, despite the finality of 
a prior adverse decision, a claim will be reopened and the 
former disposition reviewed if new and material evidence is 
furnished with respect to the claim which has been 
disallowed.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).

With these considerations, the Board has reviewed the record, 
with particular attention to the additional evidence received 
since the final September 1993 rating decision.  After 
reviewing the record, the Board finds that the additional 
evidence received since the final September 1993 rating 
decision is new and material within the meaning of 38 C.F.R. 
§ 3.156(a) and (c).  

The evidence associated with the veteran's claims file 
subsequent to the September 1993 decision includes, but is 
not limited to, VA treatment entries dated from 1992 to 
January 2005 and a March 2006 private treatment entry with a 
finding of moderate degenerative changes in the 
patellofemoral joint of the right knee.  More significantly, 
however, additional service treatment records were received 
by VA in January 2004 that address the veteran's claim.  In 
this regard, the service treatment records received in 
January 2004 reflected that the veteran was treated in 1988 
and 1989 for a right knee sprain that was assessed as 
patellofemoral pain syndrome and right patella tendonitis.  

As noted, the veteran's claim was previously denied, in part, 
because there was no evidence of a right knee disability 
during service.  Now service treatment records have been 
associated with the claims file that address this issue.  
Consequently, VA will reconsider the claim.  38 C.F.R. 
§ 3.156(c)(1)(ii).  Additionally, the March 2006 private 
treatment entry indicates that the veteran has a current 
right knee disability, another unestablished fact necessary 
to substantiate his claim.  Further, as the credibility is 
presumed, the additional evidence raises a reasonable 
possibility of substantiating the claim.  Justus, 3 Vet. App. 
at 513.  For these reasons, the Board finds that the 
additional evidence received since September 1993 warrants a 
reopening of the veteran's claim for service connection for a 
right knee disability, as it is new and material evidence 
within the meaning of 38 C.F.R. § 3.156(a) and (c).


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for a right knee disability 
is reopened; to that extent only, the appeal is granted.


REMAND

Reasons for Remand:  To obtain an examination and to obtain 
VA treatment records

The veteran contends that his right knee disability is 
causally related to his service.  After having carefully 
considered the matter, the Board believes that additional 
development is in order prior to further appellate 
consideration.

In this regard, the service treatment records reflected that 
the veteran was seen in May 1988 for a right knee sprain.  He 
sought additional treatment in October 1988 and January 1989 
for his right knee, which was assessed as patellofemoral pain 
syndrome.  From January to March 1989, the right knee pain 
was attributed to right patella tendonitis.  His May 1992 
separation examination was absent for any findings pertaining 
to the right knee.

Following his separation from service, the veteran filed a 
claim for knee problems which he stated developed during his 
service in Germany.  However, as noted above, the veteran 
failed to report for a scheduled VA examination in December 
1992.  Thereafter, the first post service medical evidence of 
a right knee disability was found in a March 2006 private 
treatment record wherein the veteran reported a long history 
of right knee pain dating back to the military.  The doctor 
concluded that the veteran's history and x-rays were 
consistent with moderate degenerative changes in the 
patellofemoral joint.  

The veteran has not had a VA examination specifically for his 
claim.  The case of McLendon v. Nicholson, 20 Vet. App. 79 
(2006), held that an examination is required when (1) there 
is evidence of a current disability, (2) evidence 
establishing an "in-service event, injury or disease," or a 
disease manifested in accordance with presumptive service 
connection regulations occurred which would support 
incurrence or aggravation, (3) an indication that the current 
disability may be related to the in-service event, and (4) 
insufficient evidence to decide the case.  The evidence of 
record shows evidence of a current right knee disability and 
evidence of a right knee disorder during service.  Further, 
the veteran contends that he has had right knee pain since 
service.  Regarding the veteran's statements, the Board 
acknowledges that he is competent to give evidence about what 
he experienced; i.e., continual right knee pain since 
service.  See Charles v. Principi, 16 Vet. App. 370, 374 
(2002) (finding veteran competent to testify to 
symptomatology capable of lay observation); Layno v. Brown, 6 
Vet. App. 465, 469 (1994) (noting competent lay evidence 
requires facts perceived through the use of the five senses).  
However, the veteran is not competent to testify that he 
developed a right knee disability from his in-service right 
knee condition.  Where a determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  As 
such, because a competent medical opinion is not of record 
and there is evidence of an in-service right knee condition, 
a current right knee disability, an indication that the 
current right knee disability might be related to service, 
and there is insufficient evidence to decide this case, and a 
remand is necessary to obtain such an opinion.  38 C.F.R. § 
3.159(c)(4)(i).  

Additionally, a January 2008 Form 10-5345, Request for and 
authorization to release medical records or health 
information, indicated that the veteran had received 
treatment from the VA facility in West Roxbury for the last 
five years.  The Board notes that VA treatment records from 
the VA Boston Healthcare System-Boston Division dated from 
1992 to January 2005 are of record.  However, because it 
appears that additional VA treatment records from West 
Roxbury might be available, attempts to associate these 
records with the claims file should be made on remand.  Bell 
v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should obtain all VA 
treatment records from the West Roxbury VA 
facility from 2003 to the present and as 
well as from any other VA facility where 
the veteran received treatment from 
January 2005 to the present and associate 
them with the claims file.  

2.  After the aforementioned development 
has been completed, the veteran should be 
afforded a VA examination to determine the 
nature and etiology of any right knee 
disability that may be present, to include 
moderate degenerative changes in the 
patellofemoral joint as found by the March 
2006 private doctor.  Any and all studies, 
tests, and evaluations deemed necessary by 
the examiner should be performed.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file, including the service 
treatment records, VA records, and private 
medical records.  If it is not possible to 
render a diagnosis, so state.  The 
examiner should comment as to whether it 
is at least as likely as not that any 
right knee disability is causally or 
etiologically related to his 
symptomatology in service (July to 
December 1986 and May 1988 to May 1992) or 
is otherwise related to a disease or 
injury incurred in military service. 

(The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of a 
certain conclusion as it is to find 
against it.)

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1 (2008), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be made 
available to the examiner for review.

3.  The veteran must be properly informed 
of his scheduled VA examination, and he 
should be given notice of the consequences 
of failure to report for the examination, 
including an explanation of the provisions 
of 38 C.F.R. § 3.655.  If the veteran does 
not report for the examination, the claims 
folder should include clear documentation 
of his failure to report.

4.  When the development requested has 
been completed, the case should be 
reviewed by the RO on the basis of 
additional evidence.  If the benefit 
sought is not granted, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


